Case 13-36962        Doc 95     Filed 04/16/19     Entered 04/16/19 12:46:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 36962
         Mark S Rowland
         Sandra D Rowland
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/18/2013.

         2) The plan was confirmed on 01/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/16/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $252,419.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36962            Doc 95        Filed 04/16/19    Entered 04/16/19 12:46:23                 Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $74,139.13
           Less amount refunded to debtor                            $2,198.83

 NET RECEIPTS:                                                                                         $71,940.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,891.96
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $2,891.96

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                        Secured             0.00    20,584.08        20,584.08            0.00       0.00
 Altair OH XIII LLC                    Unsecured      2,468.00       2,537.87         2,537.87        711.42        0.00
 Armor Systems Corporation             Unsecured         234.84        246.58           246.58          69.10       0.00
 Arthur Joseph DMD                     Unsecured          71.38           NA               NA            0.00       0.00
 Bank Of America                       Unsecured     22,976.00            NA               NA            0.00       0.00
 Bayview Loan Servicing LLC            Secured      368,584.00    368,735.20       368,735.20            0.00       0.00
 Bayview Loan Servicing LLC            Secured           183.59        183.59           183.59        183.59        0.00
 Bayview Loan Servicing LLC            Secured             0.00        475.00           475.00           0.00       0.00
 Becket & Lee                          Unsecured            NA     11,485.00        11,485.00       3,219.48        0.00
 Becket & Lee                          Unsecured           0.00      6,570.86         6,570.86      1,841.94        0.00
 Chase                                 Unsecured           0.00           NA               NA            0.00       0.00
 COMENITY/DSGWTNRE                     Unsecured           0.00           NA               NA            0.00       0.00
 Commercial Loan Investment VII LLC    Unsecured    121,518.84    129,609.21       129,609.21      36,332.05        0.00
 Department Stores National Bank       Unsecured         594.00        594.14           594.14        166.55        0.00
 Department Stores National Bank       Unsecured      1,236.00       1,235.67         1,235.67        346.38        0.00
 Discover Bank                         Unsecured      4,160.00       4,160.35         4,160.35      1,166.23        0.00
 GE Capital Credit Card                Unsecured     14,000.00            NA               NA            0.00       0.00
 Internal Revenue Service              Unsecured           0.00         19.96            19.96           5.60       0.00
 Internal Revenue Service              Priority          500.00        513.49           513.49        513.49        0.00
 LVNV Funding LLC                      Unsecured      3,091.00       3,091.30         3,091.30        866.55        0.00
 LVNV Funding LLC                      Unsecured     10,155.00     10,155.56        10,155.56       2,846.81        0.00
 MiraMed Revenue Group LLC             Unsecured         150.00           NA               NA            0.00       0.00
 NorthShore University Health System   Unsecured          70.00           NA               NA            0.00       0.00
 Pediatric Eye Associates              Unsecured          45.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured      4,349.00       4,384.09         4,384.09      1,228.95        0.00
 Portfolio Recovery Associates         Unsecured         420.00        420.24           420.24        117.80        0.00
 Portfolio Recovery Associates         Unsecured      3,008.00       2,684.80         2,684.80        752.60        0.00
 Portfolio Recovery Associates         Unsecured      1,597.00       1,597.59         1,597.59        447.84        0.00
 Portfolio Recovery Associates         Unsecured      3,477.00       3,537.76         3,537.76        991.70        0.00
 Portfolio Recovery Associates         Unsecured     17,823.00     17,858.41        17,858.41       5,006.07        0.00
 Portfolio Recovery Associates         Unsecured      1,019.00       1,019.39         1,019.39        285.76        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36962           Doc 95   Filed 04/16/19    Entered 04/16/19 12:46:23              Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates   Unsecured      9,906.00     10,158.70     10,158.70       2,847.69         0.00
 Portfolio Recovery Associates   Unsecured      5,545.00       5,545.01      5,545.01      1,554.38         0.00
 Portfolio Recovery Associates   Unsecured      1,901.00       1,901.12      1,901.12        532.92         0.00
 Portfolio Recovery Associates   Unsecured      2,373.00       2,103.07      2,103.07        589.53         0.00
 Portfolio Recovery Associates   Unsecured      7,668.00       7,668.32      7,668.32      2,149.58         0.00
 Quantum3 Group                  Unsecured      3,362.00       3,451.54      3,451.54        967.54         0.00
 Quantum3 Group                  Unsecured      1,196.00       1,245.97      1,245.97        349.27         0.00
 Quantum3 Group                  Unsecured      1,080.00       1,080.62      1,080.62        302.92         0.00
 Quantum3 Group                  Unsecured      1,505.00       1,505.74      1,505.74        422.09         0.00
 Quantum3 Group                  Unsecured      1,291.00       1,528.85      1,528.85        428.57         0.00
 Resurgent Capital Services      Unsecured         532.00        567.65        567.65        159.12         0.00
 SUNTRUST MORTGAGE/CC 5          Unsecured     45,100.00     45,467.38     45,467.38       1,644.82         0.00
 UIC-Physicians Group            Unsecured          40.00           NA            NA            0.00        0.00
 VW Credit Inc                   Secured             0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                $368,735.20               $0.00                  $0.00
       Mortgage Arrearage                                  $183.59             $183.59                  $0.00
       Debt Secured by Vehicle                          $20,584.08               $0.00                  $0.00
       All Other Secured                                   $475.00               $0.00                  $0.00
 TOTAL SECURED:                                        $389,977.87             $183.59                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                                  $513.49            $513.49                  $0.00
 TOTAL PRIORITY:                                            $513.49            $513.49                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $283,432.75         $68,351.26                   $0.00


 Disbursements:

          Expenses of Administration                          $2,891.96
          Disbursements to Creditors                         $69,048.34

 TOTAL DISBURSEMENTS :                                                                        $71,940.30




UST Form 101-13-FR-S (9/1/2009)
Case 13-36962        Doc 95      Filed 04/16/19     Entered 04/16/19 12:46:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
